Citation Nr: 1504035	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for coronary artery disease.


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army National Guard from January 1977 to March 1997.  

This appeal comes before the Board of Veterans' Appeal (Board) from a March 2012 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for coronary artery disease.  

The Veteran filed a notice of disagreement in March 2012, and in October 2012, a Statement of the Case (SOC) was issued affirming the denial.  

A substantive appeal, via VA-Form 9, was received in October 2012, whereby the Veteran requested a videoconference hearing.  The videoconference hearing was not scheduled.  

In November 2014, the Veteran responded to a correspondence letter in which he reiterated his request for a videoconference hearing.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  Therefore, the requested videoconference hearing should be scheduled.  

Lastly, in November 2011 the Veteran filed an Application for Increased Compensation Based on Unemployability (TDIU).  In March 2012 in a rating decision, the RO denied the Veteran's individual unemployability.  In March 2012, in his Notice of Disagreement (NOD), the Veteran stated he could not work because of his heart condition.  No SOC has been issued as to that matter.  Thus, the issue of entitlement to a TDIU must be remanded for issuance of a Statement of the Case. 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge as soon as practically possible.  The Veteran must be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (2014).  His case should then be processed in accordance with established appellate practices.  

2.  The AOJ should issue a SOC addressing the issue of entitlement to TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


